              Case 1:20-cv-01523-NONE-SAB Document 12 Filed 03/17/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                               UNITED STATES DISTRICT COURT
 9
                                        EASTERN DISTRICT OF CALIFORNIA
10

11       RICK L. HICKS,                                            Case No. 1:20-cv-01523-NONE-SAB-HC

12                        Petitioner,                              ORDER DENYING PETITIONER’S
                                                                   REQUEST TO DECIDE PETITION ON THE
13               v.                                                MERITS

14       BRANDON PRICE,                                            (ECF No. 11)

15                        Respondent.                              ORDER DIRECTING CLERK OF COURT
                                                                   TO SEND PETITIONER COPY OF
16                                                                 MOTION TO DISMISS

17

18              Petitioner, who has been civilly committed pursuant to California Welfare & Institutions

19 Code §§ 6600 et seq., is proceeding pro se with a petition for writ of habeas corpus pursuant to
20 28 U.S.C. § 2254.

21              On January 8, 2021, Respondent filed a motion to dismiss the petition (ECF No. 6) in

22 accordance with the Court’s scheduling order (ECF No. 3). On March 16, 2021, the Court

23 received the instant request that the Court decide the petition on the merits. (ECF No. 11).

24 Although unclear, Petitioner appears to state that he has not received any response to the petition

25 from Respondent and requests the Court to decide the petition on the merits despite the lack of
                                           1
26 response from Respondent. (Id. at 1, 2). However, Respondent filed a certificate of service with
27 the Court certifying that on January 8, 2021, a copy of the motion to dismiss was served on

28   1
         Page numbers refer to the ECF page numbers stamped at the top of the page.


                                                               1
         Case 1:20-cv-01523-NONE-SAB Document 12 Filed 03/17/21 Page 2 of 2


 1 Petitioner by mail. (ECF No. 6 at 5). Accordingly, the Court declines to decide the petition on

 2 the merits while a motion to dismiss is pending.

 3          Based on the foregoing, the Court HEREBY ORDERS that:

 4     1. Petitioner’s request to decide the petition on the merits (ECF No. 11) is DENIED;

 5     2. The Clerk of Court is DIRECTED to send Petitioner a copy of Respondent’s motion to

 6          dismiss (ECF No. 6);

 7     3. Within twenty-one (21) days of the date of service of this order, Petitioner SHALL FILE

 8          an opposition or statement of non-opposition to the motion to dismiss; and

 9     4. Any reply to an opposition to the motion to dismiss shall be filed within seven (7) days

10          after the opposition is served.

11
     IT IS SO ORDERED.
12

13 Dated:     March 17, 2021
                                                          UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                      2
